Case 4:17-cr-00293-BSM Document 1745 Filed 11/10/20 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 4 17CR-00293-BSM-Z +
JEFFREY KNOX DEFENDANT

NOTICE OF DEFENDANT’S CONSENT TO PARTICIPATE IN
PLEA HEARING VIA VIDEO TELECONFERENCING, AND
WAIVER OF RIGHTS TO BE PHYSICALLY PRESENT IN COURT
FOR THAT HEARING

Pursuant to Section 15002(b)(1)(2) of the CARES Act, and Rule 32
of the Federal Rules of Criminal Procedure, Defendant,
Jeffrey Knox, hereby waives his right to be physically present at his plea
hearing, which will occur on November 12, 2020 and agrees to
participate in his hearing, from the place of his confinement, via video

teleconference.

Respectfully submitted,

Nicki Nicolo

424 W 4th Street, Suite A
North Little Rock, AR 72114
(501) 353-0371 phone
nicololaw@gmail.com
Case 4:17-cr-00293-BSM Document 1745 Filed 11/10/20 Page 2 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION

- UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 4:17CR-00293-BSM - 77

JEFFREY KNOX DEFENDANT

CONSENT TO VIDEO TELECONFERENCE AND WAIVER OF
RIGHT TO BE PHYSICALLY PRESENT
AT PLEA HEARING

I, Jeffrey Knox, the defendant in the above-captioned case, after
being advised by counsel of my right to be physically present in Court
for my plea hearing, do hereby waive that right and consent to allow
the Court to conduct my hearing via video teleconference. I understand
that I will be allowed to watch and participate in my plea hearing from
the place of my confinement and, if necessary, consult with my

attorney, via telephone, during the hearing.
Case 4:17-cr-00293-BSM Document 1745 Filed 11/10/20 Page 3 of 3

 

Jeffr 4 Knox, Defendant

1[=*(O-Zo2o
Date
